EXHIBIT 10.1

FORM OF TRANSACTION SUPPORT AGREEMENT
January 15, 2016
This TRANSACTION SUPPORT AGREEMENT (this “Agreement”) is entered into by and
between (i) A.M. Castle & Co. (the “Company”), and (ii) the undersigned
beneficial holders or investment advisor or manager for such beneficial holders
or discretionary accounts of such beneficial holders (collectively, the “Support
Party”) of Existing Secured Note Claims (as defined below), Existing Convertible
Note Claims (as defined below) and/or common stock or other equity interests of
the Company (“Company Common Stock”). Each of the Company and the Support Party
shall be referred to herein as a “Party”, and collectively as the “Parties.”
Each of the exhibits attached hereto is expressly incorporated herein and made a
part of this Agreement by reference, and all references to this Agreement shall
include the exhibits hereto. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the term sheet attached
hereto as Exhibit A (the “Term Sheet”). The terms of this Agreement and the Term
Sheet shall, whenever possible, be read in a complementary manner; provided,
however, that to the extent there is a conflict between this Agreement and any
of the exhibits hereto, including the Term Sheet, this Agreement (without
reference to such exhibits) shall control and govern.
RECITALS
WHEREAS, the Parties have discussed the possibility of consummating certain
exchange transactions (collectively, the “Transactions”) involving the Company’s
outstanding indebtedness and obligations under:
(a)     that certain Indenture, dated as of December 15, 2011, by and among the
Company, as Issuer, the Guarantors from time to time party thereto, and U.S.
Bank National Association, as Trustee and Collateral Agent (the “Existing
Secured Note Indenture” and the notes issued thereunder, the “Existing Secured
Notes” and the claims arising thereunder, the “Existing Secured Note Claims” );
and
(b)    that certain Indenture, dated as of December 15, 2011, by and among the
Company, as Issuer, the Guarantors from time to time party thereto, and U.S.
Bank National Association, as Trustee (the “Existing Convertible Note Indenture”
and the convertible notes issued thereunder, the “Existing Convertible Notes”
and the claims arising thereunder, the “Existing Convertible Note Claims”, and
together with the Existing Secured Note Claims, the “Supporting Claims”);
WHEREAS, it is contemplated that the Transactions will be effectuated pursuant
to (a) a private exchange offer in which the Company will offer to issue new
12.75% Senior Secured Notes due 2018 (such notes, the “New Secured Notes”) in
exchange for the Existing Secured Notes (the “Secured Note Exchange Offer”), (b)
a consent solicitation (the “Consent Solicitation”) to effectuate certain
amendments to the Existing Secured Note Indenture, including, without
limitation, the elimination of certain restrictive covenants and the release of
all liens on the collateral securing the Existing Secured Notes and related
guarantees and obligations, (c) a number of private exchanges in which the
Company will issue new 5.00% Senior Secured Convertible Notes due 2019 (such
notes, the “New Convertible Notes”) to the Supporting Convertible Noteholders
(as defined below) in exchange for their Existing Convertible Notes (the
“Private Convertible Note Exchanges”) and (d) a registered exchange offer in
which the Company will offer to issue New Convertible Notes to all holders of
outstanding Existing Convertible Notes other than the Supporting Convertible
Noteholders (the “Registered Convertible Note Exchange Offer”), in the case of
each of clauses (a) - (d), on terms and conditions consistent with those set
forth herein and in the Term Sheet;
WHEREAS, the Company may, from time to time, enter into one or more additional
transaction support agreements on substantially similar terms to this Agreement
(each such agreement, an “Additional Transaction Support Agreement”) with other
holders of (i) Existing Secured Notes (all such holders of Existing Secured
Notes that are party to this Agreement or an Additional Transaction Support
Agreement, the “Supporting Secured Noteholders”), (ii) Existing Convertible
Notes (all such holders of Existing Convertible Notes that are party to this
Agreement or an Additional Transaction Support Agreement, the “Supporting
Convertible Noteholders”), and/or (iii) Company Common Stock (all such holders
of Company Common Stock that are party to this Agreement or an Additional
Transaction Support Agreement, together with the Supporting Secured Noteholders
and Supporting Convertible Noteholders, the “Supporting Stakeholders”);
WHEREAS, the Parties have engaged in arm’s length, good faith discussions with
the objective of reaching an agreement regarding the Transactions; and

EX-1-

--------------------------------------------------------------------------------



WHEREAS, the following sets forth the agreement among the Parties concerning
their support for, subject to the terms and conditions hereof and in the Term
Sheet, the Transactions.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, each Party, intending to be legally bound hereby
agrees as follows:
AGREEMENT
1.Transaction Documents.


(a)The definitive documents and agreements governing the Transactions shall
include:


(i)(1) the confidential exchange offering memorandum for the Secured Note
Exchange Offer (the “Secured Note Exchange Offering Memorandum”), (2) the
supplemental indenture that will effectuate the proposed amendments (the
“Proposed Amendments”) to the Existing Secured Note Indenture and the other
related loan documents set forth in the Consent Solicitation, (3) an
intercreditor agreement (or an amended and restated intercreditor agreement)
(the “Intercreditor Agreement”), which will set forth the relative rights and
priorities between and among the lenders under that certain Loan and Security
Agreement, dated as of December 15, 2011, by and among, inter alia, the Company,
as Borrower, certain of its subsidiaries, as Co-Borrowers and Guarantors, and
Wells Fargo, National Association, as Lender and Administrative Agent (the
“First Lien Loan Agreement”), the holders of the New Secured Notes and the
holders of the New Convertible Notes, which Intercreditor Agreement shall be
generally consistent with that certain Intercreditor Agreement, dated as of
December 15, 2011, by and among Wells Fargo, National Association, as First Lien
Agent, and U.S. Bank National Association, as Second Lien Agent, except that
such Intercreditor Agreement shall also provide for a third-priority lien for
the benefit of the New Convertible Notes on the collateral securing the New
Secured Notes and the First Lien Loan Agreement as contemplated by this
Agreement, and shall otherwise contain reasonable and customary terms for an
intercreditor agreement of this nature; (4) the indenture governing the New
Secured Notes (the “New Secured Notes Indenture”) and any related security,
pledge or other loan or collateral documents; (5) a registration rights
agreement with respect to all shares of Company Common Stock issued in
connection with the Secured Note Exchange Offer (the “Registration Rights
Agreement”); (6) a registration statement to register the resale of all Company
Common Stock issued to Supporting Secured Noteholders in connection with the
Secured Note Exchange Offer (the “Registration Statement”); (7) any amendments,
modifications, waivers or consents with respect to the First Lien Loan Agreement
reasonable necessary or appropriate to consummate the Transactions (the "First
Lien Loan Agreement Consent"); and (8) any other related documents, releases,
agreements, or instruments reasonably necessary or appropriate to effectuate the
Secured Note Exchange Offer (collectively, the “Secured Note Exchange
Transaction Documents”);


(ii)(1) the prospectus for the Registered Convertible Note Exchange (the
“Convertible Note Exchange Prospectus”); (2) the Intercreditor Agreement; (3)
the indenture governing the New Convertible Notes (the “New Convertible Notes
Indenture”), the security agreement for the New Convertible Notes (the “New
Convertible Notes Security Agreement”), and any other related security, pledge
or other loan or collateral documents; (4) the registration statement on Form
S-4 (the “Convertible Note Exchange Registration Statement”) to register the
Registered Convertible Note Exchange Offer under the Securities Act of 1933 (the
“Securities Act”); (5) a Statement on Schedule TO with respect to the Registered
Convertible Note Exchange Offer and all other filings required under the
Securities Exchange Act of 1934 (the “Exchange Act”) with respect to the
Convertible Note Exchange Offer (the “Other Filings”); (6) a registration rights
agreement with respect to the New Convertible Notes and the shares of Company
Common Stock (the “Conversion Shares”) to be issued to the Supporting
Convertible Noteholders in a Private Convertible Note Exchange (the “New
Converts Registration Rights Agreement”); (7) a registration statement to
register the resale of (a) the New Convertible Notes to be issued to the
Supporting Convertible Noteholders in a Private Convertible Note Exchange and
(b) all Conversion Shares that will be issuable upon conversion of the New
Convertible Notes issued to the Supporting Convertible Noteholders in a Private
Convertible Note Exchange (the “New Converts Registration Statement”); and (8)
any other related documents, releases, agreements, or instruments reasonably
necessary or appropriate to effectuate the Private Convertible Note Exchange or
the Registered Convertible Note Exchange Offer (collectively, the “Convertible
Note Exchange Transaction Documents”); and

EX-2-

--------------------------------------------------------------------------------





(iii)the proxy statement on Schedule 14A relating to the annual or special
meeting of the Company’s stockholders to obtain the Stockholder Approval (as
defined below) and associated materials (collectively, the “Proxy Statement”,
and together with the Secured Note Exchange Transaction Documents and the
Convertible Note Exchange Transaction Documents, the “Transaction Documents”)


(b)Each of the Transaction Documents shall be consistent with this Agreement and
the Term Sheet and shall otherwise be in form and substance reasonably
acceptable to the (i) Company; (ii) the Required Supporting Stakeholders (as
defined below); (iii) solely with respect to the Secured Note Exchange
Transaction Documents, the Required Secured Noteholders (as defined below); and
(iv) solely with respect to the Convertible Note Exchange Transaction Documents,
the Required Convertible Noteholders (as defined below). For the avoidance of
doubt, and in addition to any provision in the underlying operative documents,
once the Transaction Documents have been finalized, such documents shall not be
further amended, supplemented or modified in any material respect without the
consent (not to be unreasonably withheld, conditioned, or delayed) of the (1)
Company; (2) the Required Supporting Stakeholders; (3) solely with respect to
the Secured Note Exchange Transaction Documents, the Required Secured
Noteholders; and (4) solely with respect to the Convertible Note Exchange
Transaction Documents, the Required Convertible Noteholders. For purposes of
this Agreement, (A) the “Required Supporting Stakeholders” shall mean Supporting
Stakeholders holding, in the aggregate, more than 50.0% of the aggregate
outstanding principal amount of Supporting Claims held by all Supporting
Stakeholders at such time; (B) the “Required Secured Noteholders” shall mean
Supporting Stakeholders holding, in the aggregate, more than two-thirds of the
aggregate outstanding principal amount of Existing Secured Note Claims held by
all Supporting Stakeholders at such time; and (C) the “Required Convertible
Noteholders” shall mean Supporting Stakeholders holding, in the aggregate, more
than two-thirds of the aggregate outstanding principal amount of Existing
Convertible Note Claims held by all Supporting Stakeholders at such time.


2.Representations of the Parties.


Each Party, severally and not jointly, represents and warrants that, as of the
Effective Date (as defined below):
(a)except as expressly provided in this Agreement (including the exhibits
hereto), it has all requisite corporate, partnership, limited liability company
or similar authority to execute this Agreement and carry out the Transactions
contemplated hereby and perform its obligations contemplated hereunder, and the
execution and delivery of this Agreement and the performance of such Party’s
obligations hereunder have been duly authorized by all necessary corporate,
partnership, limited liability company or other similar action on its part.


(b)the execution, delivery and performance by such Party of this Agreement does
not violate (i) any provision of law, rule or regulation applicable to it or any
of its subsidiaries in any material respect or (ii) its charter, certificate of
incorporation or bylaws (or other similar governing documents) or those of any
of its subsidiaries.


(c)it is validly existing and in good standing under the law of the state of its
organization and this Agreement is a legally valid and binding obligation of
such Party, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability and except as any
indemnification provisions relating to securities law liabilities may be
unenforceable.


(d)except as expressly provided in this Agreement (including the exhibits
hereto), the execution, delivery and performance by such Party of this Agreement
and the Transactions contemplated hereby do not and will not require any
material registration or material filing with, material consent or material
approval of, or material notice to, or other material action to, with or by, any
federal, state or other governmental authority or regulatory body, other than
those which have been obtained, taken or made.

EX-3-

--------------------------------------------------------------------------------





(e)if such Party is the Support Party, it (i) either (A) is the beneficial owner
(as defined below) of the aggregate principal amount of Existing Secured Note
Claims, Existing Convertible Note Claims, and/or Company Common Stock set forth
below its name on the signature page hereof (collectively the "Participating
Claims/Interests"), free and clear of any claims, liens or encumbrances that
could be reasonably expected to adversely affect in any material way such
Support Party’s ability to perform any of its obligations under this Agreement
at the time such obligations are required to be performed, or (B) has investment
and voting discretion with respect to such Participating Claims/Interests in
respect of matters relating to the Transactions contemplated by this Agreement
and has the power and authority to bind the beneficial owner(s) of such
Participating Claims/Interests to the terms of this Agreement, and (ii) has full
power and authority to act on behalf of, vote and consent to matters concerning
such Participating Claims/Interests in respect of matters relating to the
Transactions contemplated by this Agreement.


3.Commitments of the Support Party.


During the period beginning on the Effective Date and ending on the date of the
occurrence of a Support Termination Event (as defined below) (the “Support
Effective Period”), the Support Party agrees that it shall, subject to the terms
and conditions of this Agreement (including those set forth in the Term Sheet):
(a)(i) subject to receipt of the First Lien Loan Agreement Consent, validly and
timely (A) tender, prior to the expiration of the Early Consent Deadline, all of
its applicable Participating Claims/Interests into the Secured Note Exchange
Offer, (B) deliver its consent to the Proposed Amendments in the Consent
Solicitation, prior to the Early Consent Deadline, with respect to the full
amount of its Existing Secured Note Claims set forth below its name on the
signature page hereof; and (C) exchange all of its applicable Participating
Claims/Interests for New Convertible Notes in a Private Convertible Note
Exchange, to be settled on the earliest to occur of (1) June 30, 2016, (2) the
date of settlement of the Registered Convertible Note Exchange Offer and (3) the
date the Registered Convertible Note Exchange Offer is withdrawn in accordance
with this Agreement (the “Convertible Note Exchange Settlement Date”), and, in
each case in accordance with the applicable Transaction Documents; and (ii)
except as permitted hereunder and under the applicable Transaction Documents,
not withdraw or revoke its tender in the Secured Note Exchange Offer, or its
consent in the Consent Solicitation, as applicable;


(b)if the approval of the holders of the Company Common Stock is sought to
effectuate any component of the Transactions, including any stockholder approval
required under NYSE Rule 312.03 in connection with the issuance of the
Conversion Shares (the “Stockholder Approval”), it shall vote all Company Common
Stock that it beneficially owns to approve such actions, and take such other and
further actions with respect to such Company Common Stock as are reasonably
necessary or appropriate to obtain approval of the Transactions;


(c)(i) use its commercially reasonable efforts to assist the Company in
consummating the Transactions as soon as reasonably practicable on terms
consistent with this Agreement, including within the time frames contemplated in
this Agreement, and (ii) execute and deliver any other agreements, documents or
instruments reasonably necessary to effectuate and consummate the Transactions;
and


(d)not directly or indirectly, or encourage any other entity to directly or
indirectly, delay, impede, or take any other action or inaction to interfere
with the acceptance, implementation, or consummation of the Transactions.


4.Commitments of the Company.


During the Support Effective Period, the Company agrees that it shall, subject
to the terms and conditions of this Agreement (including those set forth in the
Term Sheet):
(a)use its commercially reasonable efforts to (i) prepare, or cause to be
prepared, the Transaction Documents, (ii) take all steps reasonably necessary or
desirable to commence the Transactions as provided for in this Agreement as soon
as reasonably practicable and consistent with the time frames contemplated in
this Agreement, (iii) take all steps reasonably necessary to obtain any and all
required regulatory and/or third-party approvals for the Transactions, (iv)
consummate the Transactions as soon as reasonably practicable on terms
consistent with this Agreement, including within the time frames contemplated in
this Agreement, and (v) execute and deliver any other agreements, documents or
instruments reasonably necessary to effectuate and consummate the Transactions;


(b)not (i) withdraw or terminate either the Secured Note Exchange Offer or the
Registered Convertible Note Exchange Offer (other than due to the impossibility
of fulfilling a conditin precedent other than the Minimum

EX-4-

--------------------------------------------------------------------------------



Participation Condition) or (ii) waive any condition precedent to consummation
of either the Secured Note Exchange Offer or the Registered Convertible Note
Exchange Offer, in each case without the prior written consent of the Required
Secured Noteholders and the Required Convertible Noteholders (such consent not
to be unreasonably withheld, conditioned, or delayed);


(c)use its commercially reasonable efforts to timely file with the Securities
and Exchange Commission (the "SEC") its Annual Report on Form 10-K for the year
ended December 31, 2015 (the “2015 10-K”), which 2015 10-K shall contain all
information required by Part III of such Form;


(d)file with the SEC, not later than the fifth business day following the date
the Company files its 2015 10-K, the (i) Registration Statement on the
appropriate form, and use its commercially reasonable efforts to have it
declared effective by the SEC as soon as practicable thereafter, (ii)
Convertible Note Exchange Registration Statement on the appropriate form, and
use its commercially reasonable efforts to have it declared effective by the SEC
as soon as practicable thereafter, (iii) New Converts Registration Statement on
the appropriate form, and use its commercially reasonable efforts to have it
declared effective by the SEC at or prior to the Convertible Note Exchange
Settlement Date, and (iv) Other Filings, and use its commercially reasonable
efforts to cooperate with the SEC to complete its review or comment process with
respect to the Other Filings as soon as practicable;


(e)not later than the fifth business day following the date the Company files
with the SEC its 2015 10-K, commence the Registered Convertible Note Exchange
Offer in compliance with Rule 13e-4 under the Exchange Act;


(f)use its commercially reasonable efforts to provide counsel to the Support
Party with draft copies of all material documents, filings, agreements and
instruments (including, without limitation, all Transaction Documents) that the
Company intends to file or execute in connection with the Transactions as soon
as reasonably practicable, and in no event later than three business days prior
to the date that it intends to file or execute such documents filings,
agreements and instruments, and the Company shall incorporate all reasonably
requested comments of the Support Party to such documents, filings, agreements
and instruments;


(g)not directly or indirectly, or encourage any other entity to directly or
indirectly, delay, impede, or take any other action or inaction to interfere
with the acceptance, implementation, or consummation of the Transactions;


(h)continue to operate the Company’s business in the ordinary course;


(i)comply with all applicable laws, rules and regulations (including, without
limitation, the Securities Act and the Exchange Act and the rules and
regulations promulgated under each) in its conduct and completion of the
Transactions; and


(j)hold an annual or special meeting of its stockholders to obtain the
Stockholder Approval by no later than June 30, 2016.


5.Transfers of Participating Claims/Interests


(a)During the Support Effective Period, the Support Party agrees that it shall
not sell, transfer, assign or otherwise dispose of (each, a “Transfer”) any
ownership (including beneficial ownership)1 in its Participating
Claims/Interests, whether directly or through a Qualified Marketmaker (as
defined below) except to a party that is a Supporting Stakeholder or that agrees
to become a Supporting Stakeholder and that executes and delivers to counsel to
the Company, prior to the date of the relevant Transfer, an Additional
Transaction Support Agreement (such transferee, a “Permitted Transferee”);
provided that any such Participating Claims/Interests shall automatically be
deemed to be subject to the terms of the Additional Transaction Support
Agreement to which such Permitted Transferee is a party. Any Transfer of
Participating Claims/Interests by the Support Party that does not comply with
the procedures set forth in this Agreement shall be deemed void ab initio
without the need for further action by any Party. The Support Party shall have
no liability under this Agreement arising from or relating to the failure of a
Permitted Transferee to comply with the terms of any applicable Additional
Transaction Support Agreement.


——————————
1As used herein, the term “beneficial ownership” means the direct or indirect
economic ownership of, and/or the power, whether by contract or otherwise, to
direct the exercise of voting rights and the disposition of, the Participating
Claims/Interests or the right to acquire such Participating Claims/Interests.

EX-5-

--------------------------------------------------------------------------------





(b)Notwithstanding anything to the contrary herein, (i) a Qualified Marketmaker
(as defined below) that acquires any Participating Claims/Interests with the
purpose and intent of acting as a Qualified Marketmaker for such Participating
Claims/Interests shall not be required to be a Supporting Stakeholder or to
otherwise execute and deliver an Additional Transaction Support Agreement, nor
shall such Qualified Marketmaker be subject to the provision of Section 5(b).
Any Permitted Transferee (whether acquiring Participating Claims/Interests
directly from a Support Party or indirectly through a Qualified Marketmaker) may
validly and timely tender any such Participating Claims/Interests and deliver
its consent in the Consent Solicitation (if applicable) prior to the expiration
of the applicable periods set forth herein and in the Transaction Documents, and
(ii) this Section 5 shall not preclude the Support Party from (1) settling or
delivering any Participating Claims/Interests that would otherwise be subject to
the terms of this Agreement to settle any confirmed transaction pending as of
the Effective Date or (2) executing on or after the Effective Date one or more
hedge, swap or other short-sale transactions with respect to the Company Common
Stock Provision to be deleted in TSA for Raging Capital, as such activities are
prohibited by the Company’s Insider Trading Policy., and thereafter settling or
delivering any Company Common Stock in connection with such transactions, in
each case without requiring the counterparty or transferee thereof to comply
with the provisions of this Agreement (including Section 5(a) hereof).


(c)As used herein, the term “Qualified Marketmaker” means an entity that (a)
holds itself out to the public or the applicable private markets as standing
ready in the ordinary course of business to purchase from customers and sell to
customers claims against, or interests in, the Company (or enter with customers
into long and short positions in claims against, or interests in, the Company),
in its capacity as a dealer or market maker in claims against, or interests in,
the Company and (b) is, in fact, regularly in the business of making a market in
claims against issuers or borrowers (including debt securities or other debt).


(d)This Agreement shall in no way be construed to preclude the Support Party
from acquiring additional Existing Secured Note Claims, Existing Convertible
Note Claims, and/or Company Common Stock; provided, however, that any such
additional Existing Secured Note Claims, Existing Convertible Note Claims,
and/or Company Common Stock shall automatically be subject to all of the terms
of this Agreement.


6.Termination of Obligations.


This Agreement shall terminate and, except as set forth in Section 16, all
obligations of the Parties shall immediately and automatically terminate and be
of no further force and effect upon the first to occur of any of the following
events (each, a “Support Termination Event”):
(a)by the mutual written consent of the Company and the Required Supporting
Stakeholders, provided that notice of such termination is provided within five
business days to the persons and entities listed on Schedule 1 annexed hereto,
in accordance with Section 13 hereof;


(b)upon the material breach by the Company of any of the undertakings,
representations, warranties or covenants of the Company set forth in this
Agreement, which breach remains uncured for a period of five business days after
the receipt of written notice of such breach from the Required Supporting
Stakeholders and unless such breach is waived by the Required Secured
Noteholders and the Required Convertible Noteholders;


(c)upon the material breach by the Support Party of any of the undertakings,
representations, warranties or covenants of the Support Party set forth in this
Agreement, which breach remains uncured for a period of five business days after
the receipt of written notice of such breach from the Company unless waived by
the Company; or


(d)upon the occurrence of any of the following, unless such Support Termination
Event is waived or, as applicable, extended, in writing by the Secured
Noteholders and the Required Convertible Noteholders:


(i)at 11:59 P.M. prevailing Eastern Time on January 15, 2016, unless the Company
has commenced the Secured Note Exchange Offer by such time;


(ii)at 11:59 P.M. prevailing Eastern Time on the fifth business day after the
date the 2015 10-K is filed by the Company with the SEC, unless the Company has
filed the Convertible Note Registration Statement (and related Statement on
Schedule TO) with the SEC and commenced, in accordance with Rule 13e-4 under the
Exchange Act, the Registered Convertible Note Exchange Offer by such time;

EX-6-

--------------------------------------------------------------------------------





(iii)at 11:59 P.M. prevailing Eastern Time on March 31, 2016, unless the Secured
Note Exchange Offer has been consummated by such time;


(iv)at 11:59 P.M. prevailing Eastern Time on June 30, 2016, unless each of the
Private Convertible Note Exchange and the Registered Convertible Note Exchange
Offer has been consummated by such time;


(v)at 11:59 P.M. prevailing Eastern Time on June 30, 2016, unless the Company
shall have obtained the Stockholder Approval by such time;


(vi)at 11:59 P.M. prevailing Eastern Time on March 31, 2016, unless the Company
shall have obtained an unqualified audit opinion of Deloitte & Touche LLP with
respect to the Company’s audited financial statements as of and for the year
ended December 31, 2015;


(vii)at 11:59 P.M. prevailing Easter Time on March 31, 2016, unless the
Companyshal have filed with the SEC the Form 10-K for 2015;


(viii)the issuance by any governmental authority, or any other regulatory
authority or court of competent jurisdiction, of any ruling, order, injunction,
judgment or decree enjoining or otherwise preventing the consummation of the
Transactions;


(ix)(A) the Company sells, assigns, transfers, conveys or otherwise disposes of
all or substantially all of its assets or property in one or more related
transactions; (B) a Change of Control (as defined in the Existing Secured Note
Indenture); or (C) the Company taking any corporate action for the purpose of
authorizing any of the foregoing;


(x)the commencement of an involuntary bankruptcy case against the Company or any
of its subsidiaries or the filing of an involuntary petition seeking a
bankruptcy, winding up, dissolution, liquidation, administration, moratorium,
reorganization or other relief in respect of the Company or any of its
subsidiaries or debts, or of a substantial part of its assets, under any
federal, state or foreign bankruptcy, insolvency, administrative, receivership
or similar law now or hereafter in effect (provided that such involuntary
proceeding is not dismissed within a period of thirty days after the filing
thereof) or if any court of competent jurisdiction enters an order that grants
the relief sought in such involuntary proceeding; or


(xi)the Company taking any of the following actions: (A) voluntarily commencing
any case or filing any petition seeking bankruptcy, winding up, dissolution,
liquidation, administration, moratorium, reorganization or other relief under
any federal, state or foreign bankruptcy, insolvency, administrative
receivership or similar law now or hereafter in effect, (B) consenting to the
institution of, or failing to contest in a timely and appropriate manner, any
involuntary proceeding or petition described above, (C) applying for or
consenting to the appointment of a receiver, administrator, administrative
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Company or for a substantial part of its assets, (D) filing an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (E) making a general assignment or arrangement for the benefit of
creditors or (F) taking any corporate action for the purpose of authorizing any
of the foregoing.


Upon the occurrence of a Support Termination Event, unless waived pursuant to
Section 9, this Agreement shall terminate, each Party shall be released from its
commitments, undertakings and agreements under or related to this Agreement and
any of the Transaction Documents, and there shall be no liability or obligation
on the part of any Party hereto; provided, however, that in no event shall any
such termination relieve a Party hereto from (i) liability for its breach or
non-performance of its obligations under this Agreement before the date of such
termination and (ii) obligations under this Agreement which expressly survive
any such termination pursuant to Section 16 hereunder. Upon termination of this
Agreement, any consents, tenders and votes delivered by the Support Party prior
to such termination with respect to any action that has not yet been consummated
shall be deemed, for all purposes, to be null and void from the first instance
and shall not be considered or otherwise used in any manner by the Company.

EX-7-

--------------------------------------------------------------------------------





7.Good Faith Cooperation; Further Assurances; Transaction Documents.


The Parties shall cooperate with each other in good faith and shall coordinate
their activities (to the extent practicable) in respect of all matters
concerning the implementation and consummation of the Transactions. Furthermore,
each of the Parties shall take such action (including executing and delivering
any other agreements and making and filing any required regulatory filings) as
may be reasonably necessary to carry out the purposes and intent of this
Agreement. Each of the Parties, as applicable, hereby covenants and agrees
(a) to negotiate in good faith the Transaction Documents consistent with the
terms hereof and the Term Sheet and (b) subject to the satisfaction of the terms
and conditions set forth herein, to execute the Transaction Documents (in each
case to the extent such Party is contemplated to be a party thereto).


8.Specific Performance.


It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief as a remedy for any such breach, including, without
limitation, any order of a court of competent jurisdiction requiring any Party
to comply with any of its obligations hereunder; provided, however, that each
Party agrees to waive any requirement for the securing or posting of a bond in
connection with such remedy.


9.Amendments and Waivers. 


This Agreement, including the exhibits hereto, may not be modified, amended, or
supplemented, nor shall any provision or requirement hereof be waived, without
the prior written agreement signed by both (i) the Company and (ii) the Required
Supporting Stakeholders; provided, however, (x) that if a proposed amendment
would have a material, disproportionate and adverse effect on (1) the Supporting
Secured Noteholders, then the consent of the Required Secured Noteholders shall
also be required to effectuate such amendment; and/or (2) the Supporting
Convertible Noteholders, then the consent of the Required Convertible
Noteholders shall also be required to effectuate such amendment; and (y) any
amendment or waiver of (A) the provisions of Section 6(d) or this Section 9, or
(B) any amendment to the Term Sheet relating to maturity, interest rate, method
or amount of payment, rate of exchange, redemption, security or minimum
condition shall require the consent of each of the Supporting Stakeholders. Any
waiver of any condition, term or provision to this Agreement must be in writing
signed by the Company, the Required Supporting Stakeholders, the Required
Secured Noteholders and/or the Required Convertible Noteholders, as applicable.


10.Representation by Counsel.


Each Party acknowledges that it has had the opportunity to be represented by
counsel in connection with this Agreement and the transactions contemplated by
this Agreement. Accordingly, any rule of law or any legal decision that would
provide any Party with a defense to the enforcement of the terms of this
Agreement against such Party based upon lack of legal counsel, shall have no
application and is expressly waived.


11.Governing Law.


This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without giving effect to the principles
of conflict of laws that would require the application of the law of any other
jurisdiction. By its execution and delivery of this Agreement, each of the
Parties hereto hereby irrevocably and unconditionally agrees for itself that any
legal action, suit or proceeding against it with respect to any matter under or
arising out of or in connection with this Agreement or for recognition or
enforcement of any judgment rendered in any such action, suit or proceeding, may
be brought in either a state or federal court of competent jurisdiction in the
State and County of New York. By execution and delivery of this Agreement, each
of the Parties hereto hereby irrevocably accepts and submits itself to the
exclusive jurisdiction of each such court, generally and unconditionally, with
respect to any such action, suit or proceeding. EACH PARTY HERETO
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO ABOVE.


12.Effective Date.


This Agreement shall become effective, and each Party hereto shall be bound to
the terms of this Agreement, as of the date the Company and Supporting
Stakeholders holding, in the aggregate, at least [%] of the outstanding
principal amount of Supporting Claims have executed and delivered a signature
page to this Agreement and any applicable Additional Transaction Support
Agreements (the “Effective Date”); provided, however, that the Effective Date
for any Supporting Stakeholder that

EX-8-

--------------------------------------------------------------------------------



executes an Additional Transaction Support Agreement after the occurrence of the
Effective Date, as determined pursuant to the proceeding clause, shall be the
date that such Supporting Stakeholder executes such Additional Transaction
Support Agreement.
 
13.Notices.


All demands, notices, requests, consents and other communications under this
Agreement shall be in writing, sent contemporaneously to each of the Parties,
and deemed given when delivered, if delivered by hand, or upon transmission, if
delivered by email or facsimile, at the addresses and facsimile numbers set
forth on Schedule 1 hereto.


14.Reservation of Rights.


Except as expressly provided in this Agreement, nothing herein is intended to,
or does, in any manner waive, limit, impair or restrict the ability of each
Party to protect and preserve its rights, remedies and interests, including its
Participating Claims/Interests and any other claims against the Company or other
parties.


15.Rule of Interpretation.
    
Notwithstanding anything contained herein to the contrary, it is the intent of
the Parties that all references to votes or voting in this Agreement be
interpreted to include all means of expressing agreement with, or rejection of,
as the case may be, any exchange offer or similar restructuring transaction
(including the Transactions).


16.Survival.


Notwithstanding the termination of this Agreement in accordance with its terms,
the agreements and obligations of the Parties in Sections 10, 11, 14, 16, 20,
22, 23 and 24 shall survive such Transfer and/or termination and shall continue
in full force and effect for the benefit of the Parties in accordance with the
terms hereof.


17.Successors and Assigns; Severability.


This Agreement is intended to bind and inure to the benefit of the Parties and
their respective permitted successors, assigns, heirs, executors, estates,
administrators and representatives. For the avoidance of doubt, the preceding
sentence shall not apply to a Party's investment advisor, manager, general
partner, controlling person or other affiliates, in their capacities as such.
The invalidity or unenforceability at any time of any provision hereof in any
jurisdiction shall not affect or diminish in any way the continuing validity and
enforceability of the remaining provisions hereof or the continuing validity and
enforceability of such provision in any other jurisdiction.


18.Third-Party Beneficiary.


This Agreement is intended for the benefit of the Parties hereto and no other
person or entity shall be a third party beneficiary hereof or have any rights
hereunder; provided, however, that any Supporting Stakeholder that is a party to
an Additional Transaction Support Agreement is, and shall be deemed to be, a
third party beneficiary of this Agreement to the extent necessary to enforce
those provisions of this Agreement that require the consent, approval, support,
waiver, extension or other action by the Required Supporting Stakeholders.


19.Counterparts.
    
This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
facsimile, electronic mail or otherwise, each of which shall be deemed to be an
original for the purposes of this paragraph.


20.Entire Agreement.


This Agreement (including the exhibits attached hereto) constitutes the entire
agreement of the Parties with respect to the subject matter hereof and
supersedes all prior agreements (oral and written) and all other prior
negotiations among the Parties with respect to the Transactions, but shall not
supersede the Transaction Documents.

EX-9-

--------------------------------------------------------------------------------





21.Headings.


The section headings of this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement and shall not
affect the interpretation of this Agreement.


22.Settlement Discussions.


This Agreement is part of a proposed settlement of matters that could otherwise
be the subject of litigation among the parties hereto. Nothing herein shall be
deemed an admission of any kind. Pursuant to Federal Rule of Evidence 408, any
applicable state rules of evidence and any other applicable law, foreign or
domestic, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than to prove the existence of
this Agreement or in a proceeding to enforce the terms of this Agreement.


23.Publicity.
    
Except as required by applicable law, rule or regulation, the Company shall not,
either before or after a Support Termination Event (a) use the name of the
Support Party in any press release or SEC filing without the Support Party’s
prior written consent (not to be unreasonably withheld, conditioned, or
delayed), or (b) disclose to any person, other than legal, accounting, financial
and other advisors to the Company, the principal amount or percentage of any
Participating Claims/Interests held by the Support Party or any of its
respective subsidiaries or affiliates Note: Company should file a form (or
redacted version) of the TSA with the SEC. ; provided, however, that the Company
shall be permitted to disclose at any time the aggregate principal amount of,
and aggregate percentage of, any class of Participating Claims/Interests held by
all of the Supporting Stakeholders.


24.Fiduciary Duties.


Notwithstanding anything to the contrary herein, nothing in this Agreement shall
create any additional fiduciary obligations on the part of the Company or any
members, partners, managers, managing members, officers, directors, employees,
advisors, principals, attorneys, professionals, accountants, investment bankers,
consultants, agents or other representatives of the Company or its affiliated
entities, in such Person’s capacity as a member, partner, manager, managing
member, officer, director, employee, advisor, principal, attorney, professional,
accountant, investment banker, consultant, agent or other representative of the
Company or its affiliated entities that such entities did not have prior to the
execution of this Agreement. Nothing in this Agreement shall create any
fiduciary duty or expand the other duties or responsibilities, if any, of the
Support Party to any other Supporting Stakeholder, the Company or any of the
Company’s creditors or other stakeholders.


25.Non-Discrimination Provision.


If the Company enters into or has entered into any Additional Transaction
Support Agreement (or any amendment thereof or waiver thereof) that contains any
provision that is more favorable to the Supporting Stakeholder party to such
Additional Transaction Support Agreement than the provisions of this Agreement,
the Company shall promptly provide the Support Party notice thereof and a copy
of such provision, and upon such notice, unless the Support Party elects
otherwise within five (5) days of such notice, this Agreement shall be deemed to
be amended to conform the provisions of this Agreement with such more favorable
provision.




[Remainder of page intentionally left blank]





EX-10-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.
 
A.M. CASTLE & CO.
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name: Marec E. Edgar
 
 
 
Title: Executive Vice President, General Counsel,
 
 
 
Secretary & Chief Administrative Officer
 
 
 
 
 
 
 
 




EX-11-

--------------------------------------------------------------------------------



Dated:
SUPPORT PARTY SIGNATURE PAGE


Name of Institution:
 
 
 
By:
 
Name:
 
Title:
 
Telephone:
 
Facsimile:
 





OUTSTANDING PRINCIPAL AMOUNT OF EXISTING SECURED NOTE CLAIMS
$



OUTSTANDING PRINCIPAL AMOUNT OF EXISTING CONVERTIBLE NOTE CLAIMS
$



NUMBER OF SHARES OF COMPANY COMMON STOCK







EX-12-

--------------------------------------------------------------------------------



SCHEDULE 1
NOTICE ADDRESSES

--------------------------------------------------------------------------------

If to the Company:


A.M. Castle & Co.
1420 Kensington Road, Suite 220
Oak Brook, Illinois 60523
Attention: Marec E. Edgar
E-mail: medgar@amcastle.com


with a copy to:


Winston & Strawn LLP
35 W. Wacker Drive
Chicago, Illinois 60601
Attn: R. Cabell Morris
E-mail: rmorris@winston.com




If to the Support Party:


To the individual named on the Support Party’s signature page


with a copy to:


Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Attention: Andrew N. Rosenberg, Lawrence G. Wee, and Jacob A. Adlerstein
E-mail addresses: arosenberg@paulweiss.com
lwee@paulweiss.com
jadlerstein@paulweiss.com







EX-13-

--------------------------------------------------------------------------------



EXHIBIT A
TERM SHEET
A.M. CASTLE & CO.
Key Terms of Proposed exchange offer Transactions
January 15, 2016
This term sheet (the “Term Sheet”) describes certain terms for (i) an exchange
offer to certain holders of the Existing Secured Notes (as defined below) (the
“Secured Note Exchange Offer”), (ii) a number of private exchanges of Existing
Convertible Notes (as defined below) held by the Supporting Convertible
Noteholders pursuant to the Transaction Support Agreements (the “Private
Convertible Note Exchanges”) and (iii) an exchange offer registered under the
Securities Act of 1933 (the “Securities Act”) involving the Existing Convertible
Notes (as defined below) (the “Registered Convertible Note Exchange Offer” and
together with the Private Convertible Note Exchanges, the “Convertible Note
Exchange Offers”). The Convertible Note Exchange Offers and the Secured Note
Exchange Offer are referred to as the “Transactions”.
This Term Sheet does not describe all of the material terms of the Transactions.
Nothing herein shall be deemed an admission of any kind. Pursuant to Federal
Rule of Evidence 408 and any applicable state or foreign rules of evidence, this
Term Sheet and all negotiations relating hereto shall not be discoverable or
admissible into evidence in any case or proceeding. Subject to execution of the
Transaction Support Agreements, this Term Sheet shall not be construed as (i) an
offer capable of acceptance, (ii) a binding agreement of any kind, (iii) a
commitment to enter into, or offer to enter into, any financing or other
agreement, or (iv) an agreement to support any transactions otherwise described
herein. Consummation of the Transactions is subject to, among other things,
definitive documentation. Capitalized terms used and not defined herein shall
have the meanings ascribed to such terms in the Transaction Support Agreements.
SECURED NOTE EXCHANGE OFFER


Exchange Offer Overview
In the Secured Note Exchange Offer, A.M. Castle & Co. (the “Company”) will offer
to issue new 12.75% Senior Secured Notes due 2018 (the “New Secured Notes”) in
exchange for the Company’s existing 12.75% Senior Secured Notes due 2016 (the
“Existing Secured Notes”).

The Secured Note Exchange Offer shall be made to Eligible Secured Note Holders
(as defined below), shall be commenced not later than January 15, 2016 and shall
comply with all applicable securities laws.
The Secured Note Exchange Offer shall be subject to the conditions listed under
“Conditions”, below. The conditions precedent may not be waived except as
provided in the Transaction Support Agreements.
The Secured Note Exchange Offer shall remain open for a period of 20 business
days, subject to an “Early Consent Deadline” of 10 business days after
commencement.
Conditions
The obligation of the Company to complete the Secured Note Exchange Offer is
subject to the condition that not less than 66-2/3% of the Existing Secured
Notes that are considered outstanding under the Existing Secured Notes Indenture
(as defined below) for the purpose of determining whether the holders of the
required principal amount of existing notes have concurred in any direction,
waiver, vote or consent shall have been tendered into the Secured Note Exchange
Offer and the holders of such Existing Secured Notes shall have given their
consent to the


EX-14-

--------------------------------------------------------------------------------



Proposed Amendments (as defined below) (the “Minimum Participation Condition”)
and that the requisite lenders under the ABL Facility shall have consented to
the completion of the Transactions. The Secured Note Exchange Offer shall also
be subject to customary conditions precedent.
Except as provided in the Transaction Support Agreements, the Secured Note
Exchange Offer may not be withdrawn (other than due to the impossibility of
fulfilling a condition precedent other than the Minimum Participation Condition)
prior to March 31, 2016 and may not remain open after March 31, 2016.
Exchange Offer
Consideration; Settlement
For each $1,000 principal amount of Existing Secured Notes validly tendered (and
not withdrawn), an exchanging Eligible Secured Note Holder (an “Exchanging
Secured Noteholder”) shall receive $1,000 principal amount of New Secured Notes.



New Secured Notes will bear interest from (and including) the last interest
payment date on which interest was paid on the Existing Secured Notes. Accrued
and unpaid interest will not be paid on Existing Secured notes that are accepted
for exchange. Interest on the Existing Secured Notes accepted for exchange will
cease to accrue upon the issuance of the New Secured Notes.
To the extent that the conditions precedent to the Secured Note Exchange Offer
have been satisfied at the Early Consent Deadline, the Company shall effectuate
early settlement of the Secured Note Exchange Offer with respect to all Existing
Secured Notes tendered prior to the Early Consent Deadline, which settlement
shall occur promptly after the Early Consent Deadline. To the extent settlement
with respect to Existing Secured Notes tendered in the Secured Note Exchange
Offer has not occurred as of the expiration date of the Secured Note Exchange
Offer, such settlement shall occur promptly after such expiration date. Each
settlement date described in this paragraph is referred to as a “Secured
Exchange Settlement Date.”
Consent Solicitation
In connection with the Secured Note Exchange Offer, the Company shall
concurrently commence a solicitation of consents (the “Consent Solicitation”) to
the “Proposed Amendments” specified in the Offer to Exchange, including, without
limitation, (i) the elimination of certain restrictive covenants in the
Indenture governing the Existing Secured Notes (the “Existing Secured Note
Indenture”) and (ii) the release of all liens on the collateral securing the
Existing Secured Notes and related guarantees and obligations.

Eligible Secured Note Holders who tender their Existing Secured Notes in the
Secured Note Exchange Offer shall be deemed to have consented to the Proposed
Amendments.
Eligible Secured Note Holders who tender their Existing Secured Notes prior to
the Early Consent Deadline shall be entitled to receive a consent fee equal to
2.00% of the aggregate principal amount of Existing Secured Notes so tendered,
which shall be payable 50% in cash and 50%, in the Company’s sole direction,
either in cash or in the Company’s common stock, par value $0.01 per share (the
“Company Common Stock”), rounded down to the nearest whole share, which Company
Common Stock shall be valued at the VWAP of such Company Common Stock for the 20
trading days prior to the first public announcement of the Secured Note Exchange
Offer (the “Exchange Offer Announcement Date”).

EX-15-

--------------------------------------------------------------------------------



Holders of Existing Secured Notes who are not Eligible Secured Note Holders who
give their consents to the Proposed Amendments prior to the Early Consent
Deadline shall be entitled to receive a consent fee equal to 2.00% of the
aggregate principal amount of Existing Secured Notes for which a consent has
been given, payable in cash.
A supplemental indenture to the Existing Secured Note Indenture shall be
executed by the Trustee, the Company and the other parties thereto promptly
after the requisite consents for the Proposed Amendments under the Existing
Secured Indenture are received, but the Proposed Amendments shall not be
operative until a Secured Exchange Settlement Date has occurred.
All payments of consent fees shall be made at the first Secured Exchange
Settlement Date after the Early Consent Deadline.
Eligible Secured Note
Holders
The Secured Note Exchange Offer will be made, and the New Secured Notes will be
offered and issued, only (a) in the United States to holders of the Existing
Secured Notes who are “qualified institutional buyers,” as defined in Rule 144A
under the Securities Act of 1933 (the “Securities Act”), (b) in the United
States to holders of Existing Secured Notes who are “accredited investors,” as
defined in Rule 501(a)(1), (2), (3), (7) or (8) of Regulation D under the
Securities Act and (c) outside of the United States to holders of Existing
Secured Notes who are persons other than U.S. persons in reliance upon
Regulation S under the Securities Act (collectively, “Eligible Secured Note
Holders”).



Summary of Certain
Material Terms of New
Secured Notes
The New Secured Notes will be subject to documentation that will provide for
terms substantially identical to those of the Existing Secured Notes, except the
following:

•
Maturity: September 14, 2017; provided, however, that if (a) the Company
satisfies the Convertible Exchange Condition (as defined below) and (b) the
Company has satisfied the Special Redemption Condition (as defined below), then
the maturity date for the New Secured Notes shall be December 15, 2018.

•
Convertible Exchange Condition: The Company shall be deemed to have satisfied
the “Convertible Exchange Condition” if either the Company shall have completed
all of the Private Convertible Note Exchanges by June 30, 2016.

•
Additional Permitted Lien: Third-priority liens on the Collateral, which secure
the New Convertible Notes.

•
Special Redemption Condition: All net cash proceeds from sales of assets outside
the ordinary course of business (other than proceeds of accounts receivable and
inventory) (“Designated Asset Sale Proceeds”), received by the Company or any
Restricted Subsidiary after the date of initial issuance of the New Secured
Notes shall be applied either (i) to temporarily repay or prepay indebtedness
under the ABL Facility (any such amounts so applied, in the aggregate, as may be
reduced from time to time, the “ABL Designated Paydown Amount”) or (ii) to
mandatorily redeem (on one or more occasions), upon between five and 30 days’
prior notice, the New Secured Notes at a price equal to par plus accrued and
unpaid interest to, but not including, each applicable redemption date (each, a
“Special Redemption”). The foregoing requirement will be in effect until Special


EX-16-

--------------------------------------------------------------------------------



Redemptions of at least $40.0 million aggregate principal amount of New Secured
Notes have been completed. The Company shall be deemed to have satisfied the
“Special Redemption Condition” if, not later than October 31, 2016, with respect
to New Secured Notes in an aggregate principal amount of not less than $27.5
million, it shall have either (i) completed Special Redemptions or (ii) issued
irrevocable notices for Special Redemptions. The Company’s availability under
clause (1) of the definition of “Permitted Debt” (the Senior Credit Facility
debt basket) will be reduced by the amount of the then outstanding ABL
Designated Paydown Amount. The ABL Designated Paydown Amount will be reduced (to
an amount not less than zero), from time to time, by the amount of New Secured
Notes that have been subject to Special Redemption as permitted by this
paragraph. If the Company does not satisfy the Special Redemption Condition, it
shall pay, on the sixth trading day after October 31, 2016, an additional fee to
holders of New Secured Notes equal to 4.00% of the outstanding principal amount
thereof, 1.00% of which shall be payable in cash and 3.00% of which shall be
payable, in the Company’s sole discretion, either in cash or in Company Common
Stock (rounded down to the nearest whole share), which shall be valued based on
the VWAP of the Company Common Stock for the five full trading days prior to the
date of payment. The Company may use, in addition to Designated Asset Sale
Proceeds, the net proceeds from an issuance of Junior Indebtedness (as defined
below) or equity securities to make Special Redemptions to satisfy the Special
Redemption Condition or to pay the additional fee described in the preceding
sentence. The Company may use, in addition to Designated Asset Sale Proceeds,
(i) the net proceeds from a sale of accounts receivable and inventory outside
the ordinary course of business or (ii) cash or borrowings under the ABL
Facility up to the ABL Designated Paydown Amount to make Special Redemptions to
satisfy the Special Redemption Condition. “Junior Indebtedness” means
indebtedness that is either unsecured or secured by a lien ranking junior to the
liens securing the ABL Facility, the New Secured Notes and the New Convertible
Notes. The Company shall be required to effectuate a Special Redemption only (i)
if the aggregate amount of Designated Asset Sale Proceeds that have not been
applied to repay or prepay the ABL Facility are greater than $5.0 million; and
(ii) to the extent the Special Redemption is permitted by the ABL Facility.
•
Asset Sale Covenant Exception: The use of net proceeds from the sale of assets
for Special Redemptions shall be a permitted application of such net proceeds
under the Asset Sale covenant.

•
Optional Redemption: The Company may redeem the New Secured Notes, in whole or
in part, at any time and from time to time, at its option, at a redemption price
equal to par plus accrued and unpaid interest to, but not including, the
redemption date.

•
Additional Covenant: The Company shall not apply any net proceeds from any sale,
transfer or other disposition of any assets to redeem, repay or prepay the
Existing Secured Notes or the Existing Convertible Notes (as defined below).

•
Additional Event of Default: The Company has not completed each Private
Convertible Note Exchange by June 30, 2016 (other than by reason of a material
breach of the relevant Transaction Support Agreement by the relevant Supporting
Convertible Noteholder).


EX-17-

--------------------------------------------------------------------------------





Registration Rights
All shares of Company Common Stock issued in connection with the Secured Note
Exchange Offer will have customary shelf registration rights pursuant to a
customary registration rights agreement (the “Registration Rights Agreement”).
The Registration Rights Agreement will permit all legal means of monetizing the
Company Common Stock by the selling stockholders. Pursuant to the Registration
Rights Agreement, the Company shall file a registration statement (the
“Registration Statement”) on Form S-3 (or another appropriate form, if Form S-3
is unavailable) to register the resale of such Company Common Stock not later
than the fifth business day after the date it files its Annual Report on Form
10-K for the year ended December 31, 2015 and seek to have it declared effective
by the SEC as soon as practicable thereafter.

The New Secured Notes will not have registration rights.



EX-18-

--------------------------------------------------------------------------------



CONVERTIBLE NOTE EXCHANGE OFFER
Exchange Offer Overview
In each Private Convertible Note Exchange, the Company will offer to issue new
5.25% Senior Secured Convertible Notes due 2019 (the “New Convertible Notes”) in
exchange for the Company’s existing 7.00% Convertible Senior Notes due 2017 (the
“Existing Convertible Notes”) that are held by each Supporting Convertible
Noteholder. Each Private Convertible Note Exchange shall be settled on earliest
to occur of (i) June 30, 2016, (ii) the date the Registered Convertible Note
Exchange Offer is settled and (iii) the date the Registered Convertible Note
Exchange Offer is withdrawn in accordance with the Transaction Support
Agreements (such earliest time, the “Convertible Note Exchange Settlement Date”)

The Registered Convertible Note Exchange Offer will be made to all holders of
Existing Convertible Notes other than the Supporting Convertible Note Holders,
pursuant to an issuer self-tender offer governed by Rule 13e-4 under the
Securities Exchange Act of 1934 (the “Exchange Act”) and will be registered
under the Securities Act.
The Company shall, as soon as practicable after the execution of the Transaction
Support Agreements (but in no event later than the fifth business day after the
date of filing of the Company’s Annual Report on Form 10-K for the year ended
December 31, 2015), commence the Registered Convertible Note Exchange Offer
(pursuant to Rule 162 under the Securities Act) and file with the SEC (i) a
registration statement under the Securities Act to register the Registered
Convertible Note Exchange Offer (the “Convertible Note Exchange Registration
Statement”) and (ii) all other filings required under the Exchange Act with
respect to the Registered Convertible Note Exchange Offer (including, without
limitation, a Statement on Schedule TO) (the “Other Filings”). The Company shall
use all commercially reasonable efforts (i) to have the Convertible Note
Exchange Registration Statement declared effective by the SEC and (ii) to
cooperate with the SEC to complete its review or comment process with respect to
the Other Filings, in each case, as soon as practicable.
Conditions
The Convertible Note Exchange Offer shall also be subject to customary
conditions precedent.

Except as provided in the Transaction Support Agreements, the conditions
precedent may not be waived. Except as provided in the Transaction Support
Agreements, the Convertible Note Exchange Offer may not be withdrawn prior to
June 30, 2016 and may not remain open after June 30, 2016.


Exchange Consideration
For each $1,000 principal amount of Existing Convertible Notes validly tendered
(and not withdrawn) in the Registered Convertible Note Exchange Offer or
exchanged pursuant to a Private Convertible Note Exchange, an exchanging holder
of Existing Convertible Notes (an “Exchanging Convertible Noteholder”) shall
receive $700 principal amount of New Convertible Notes.

The Company shall pay in cash on the Convertible Note Exchange Settlement Date
any accrued and unpaid interest owed to an Exchanging Convertible Noteholder on
account of its tendered Existing Convertible Notes.



EX-19-

--------------------------------------------------------------------------------



Summary of Certain Material
Terms of New Convertible
Notes
The New Convertible Notes will be subject to documentation which will include,
among other things, the following material terms:



•
Guarantors: All current and future guarantors of the New Secured Notes, the
Existing Secured Notes, the ABL Facility and any other indebtedness of the
Company or any guarantor of the New Convertible Notes with an aggregate
principal amount in excess of $0.5 million must also guarantee the New
Convertible Notes.

•
Collateral: The New Convertible Notes shall be secured on a “silent”
third-priority basis by the same collateral that secures the New Secured Notes.
Unlimited additional senior lien debt will be permitted. The collateral agent
for the New Convertible Notes will enter into an intercreditor agreement (or an
amendment to an existing intercreditor agreement) with the collateral agents for
the New Secured Notes and the ABL Facility to reflect such lien subordination
and limitations on remedies.

•
Maturity: December 31, 2019.

•
Interest Rate: 5.25% per annum, payable semi-annually in cash.

•
Fundamental Change: Clause (5) of the definition of “Fundamental Change” will be
replaced by “(5) the Common Stock ceases to be registered under the Exchange
Act.” Upon the occurrence of a Fundamental Change, the holders of New
Convertible Notes will be able to request that the Company repurchase the New
Convertible Notes at par. The holders of New Convertible Notes will also be able
to convert their New Convertible Notes upon the occurrence of a Fundamental
Change. If a conversion occurs in connection with a Fundamental Change, for each
$1,000 principal amount of New Convertible Notes, the number of shares of
Company Common Stock issuable upon conversion shall equal the greater of (A)
$1,000 plus the amount of the Make-Whole Premium (as defined below) divided by
the then applicable Conversion Price and (B) $1,300 divided by the Stock Price
with respect to such Fundamental Change. Settlement upon conversion in
connection with a Fundamental Change shall be in the form of cash, shares of
Company Common Stock or a combination of both, in the Company’s sole discretion.
The value of shares of Company Common Stock for purposes of the settlement of
such conversion will be based on the VWAP of such shares for the 20 trading days
immediately preceding the date of conversion. The New Convertible Notes will not
contain provisions analogous to those applicable to the Existing Convertible
Notes that require the issuance of “Additional Shares” in connection with a
Fundamental Change.

•
Conversion Price: The New Convertible Notes shall initially be convertible into
shares of Company Common Stock at a conversion price (the “Conversion Price”)
per share equal to $2.25. The Conversion Price shall be subject to the same
adjustment provisions contained in the Existing Convertible Notes; provided
that, to the extent Company Common Stock (or derivatives) are issued in respect
of any Existing Convertible Notes after the completion of the Convertible Note
Exchange Offers at an issue price (or exercise or conversion price, as the case
may be) per share that is lower than the Conversion Price then in effect, (i)
the Conversion Price shall be adjusted to the lower of (x) the lowest issue
price per share of the Company Common Stock so issued and (y) the


EX-20-

--------------------------------------------------------------------------------



lowest conversion or exercise price per share of any such derivatives, and (ii)
the Conversion Price shall have the benefit of any adjustment provision
applicable to the conversion or exercise price of such derivatives, to the
extent such provision is more favorable than that applicable to the Conversion
Price.
•
Optional Redemption: Upon 20 trading days’ notice, if the daily VWAP of the
Company Common Stock has been at least 130% of the Conversion Price then in
effect for at least 20 trading days (whether or not consecutive) during any 30
consecutive trading day period (including the last trading day of such period)
ending on, and including, the trading day immediately preceding the date on
which such notice of redemption is provided, the Company shall, from time to
time, have the right to redeem any or all of the New Convertible Notes at a
price equal to (A) 100.0% of the aggregate principal amount thereof plus (B) the
Make-Whole Premium (as defined below). The redemption price can be paid in the
form of cash, shares of Company Common Stock or a combination of both, in the
Company’s sole discretion. The value of shares of Company Common Stock will be
based on the VWAP of such shares for the 20 trading days immediately preceding
the date of redemption. Prior to the third trading day prior to the date of any
such redemption, any New Convertible Notes called for redemption may be
converted into shares of Company Common Stock at the Conversion Price then in
effect.

•
Conversion: At any time on or prior to December 31, 2019, the holders of New
Convertible Notes may convert the New Convertible Notes, from time to time, in
whole or in part, into shares of Company Common Stock at the then-applicable
Conversion Price. The conversion may be settled in the form of cash, shares of
Company Common Stock or a combination of both, in the Company’s sole discretion.
The value of shares of Company Common Stock for purposes of the settlement of
the conversion right will be calculated as provided in the indenture for the
Existing Convertible Notes, using a 20 trading day period rather than a 40
trading day period for the Observation Period. Upon such conversion, the
converting holder shall be entitled to receive an amount equal to the Make-Whole
Premium, payable in the form of cash, shares of Company Common Stock or a
combination of both, in the Company’s sole discretion. The value of shares of
Company Common Stock for purposes of calculating the Make-Whole Premium upon
conversion will be based on the greater of (x) 130% of the Conversion Price then
in effect and (y) the VWAP of such shares for the relevant Observation Period
(using a 20 trading day period), as provided in the indenture for the Existing
Convertible Notes.

•
Accrued Interest Amount: In addition, the Company shall pay, on the relevant
redemption date (conversion date or a fundamental change settlement date), in
cash, all accrued and unpaid interest on the New Convertible Notes to be
redeemed to, but not including the relevant redemption date (or conversion date,
as the case may be) (the “Accrued Interest Amount”).

•
Make-Whole Premium: “Make-Whole Premium” means, with respect to each $1,000 in
principal amount of New Convertible Notes, an amount equal to the present values
of all scheduled payments of interest on the New Convertible Notes to be
redeemed from the relevant redemption date (or conversion date, in the case of a
conversion) to (and including) the earlier of (x) the fourth interest payment
date after such redemption date (or conversion date, as the case may be) and (y)
December 31, 2019


EX-21-

--------------------------------------------------------------------------------



(excluding the Accrued Interest Amount), computed using a discount rate equal to
the yield on the U.S. treasury security whose tenor most nearly approximates the
time until each such interest payment plus 0.50%.
•
Delisting: Delisting from the NYSE/NASDAQ will not be an Event of Default or
Fundamental Change, but the Company shall use all commercially reasonable
efforts to remain listed on either the NYSE or NASDAQ.

•
No Additional Third Lien Debt: The Company and the guarantors of the New
Convertible Notes may not incur additional debt secured by liens that rank
equally with the liens securing the New Convertible Notes.

•
Certain Limitations on Refinancing of Certain Existing Debt: The Company shall
not refinance the Existing Convertible Notes or the Existing Secured Notes with
any indebtedness (i) that is senior (either in right of payment or as to
security) to the New Convertible Notes, (ii) as to which a Person other than the
Company or a guarantor of the New Convertible Notes is an obligor or provides
credit support or (iii) that has any scheduled amortization payments or a
maturity date that is earlier than 91 days after the maturity date of the New
Convertible Notes. Notwithstanding the foregoing, the Company shall be permitted
to subsequently effect a registered offer to issue additional New Secured Notes
in exchange for Existing Secured Notes held by persons who were not Eligible
Secured Note Holders at the time of the commencement of the Secured Note
Exchange Offer.  Such registered exchange offer shall be on substantially the
same terms and conditions as the Secured Note Exchange Offer, but shall not
include a Consent Solicitation or the payment of any tender or consent fees.



Registration Rights
All New Convertible Notes issued to Supporting Convertible Noteholders (and any
Conversion Shares issuable in respect thereof) will be subject to registration
rights under a customary registration rights agreement (the “New Converts
Registration Rights Agreement”), which will provide for the filing of a
registration statement on Form S-3 (or another appropriate form, if Form S-3 is
unavailable) to register the resale of such New Convertible Notes and related
Conversion Shares (the “New Converts Registration Statement”). The New Converts
Registration Statement will permit all legal means of monetizing the New
Convertible Notes and Conversion Shares by the selling securityholders. Pursuant
to the Converts Registration Rights Agreement, the Company will use all
commercially reasonable efforts to file the New Converts Registration Statement
as soon as practicable after the filing of its Annual Report on Form 10-K for
the year ended December 31, 2015 (but not later than the fifth business day
after such filing) and to have the New Converts Registration Statement declared
effective by the SEC at or prior to the expiration date of the Convertible Note
Exchange Offer.

The Company shall pay the holders of registrable securities under the New
Converts Registration Rights Agreement a fee in cash equal to 5.00% of the
aggregate principal amount of such holders’ New Convertible Notes if it fails to
have the New Converts Registration Statement declared effective at or prior to
the Convertible Note Exchange Settlement Date and an additional fee of 0.50% of
the aggregate principal amount of such holders’ New Convertible Notes for each
period of 30 days thereafter that the New Converts Registration Statement has
not been declared effective. Any such fees will be distributed pro rata among
the Supporting Convertible Noteholders based on the principal amount of New
Convertible Notes held.

EX-22-

--------------------------------------------------------------------------------



The Company shall use all commercially reasonable efforts to cause the New
Convertible Notes issued to Supporting Convertible Noteholders to trade under
the same CUSIP number as the New Convertible Notes issued to other holders in
the Convertible Note Exchange Offer.
Conversion Limitation
To the extent required under NYSE Rule 312.03, until stockholder approval (the
“Stockholder Approval”) under NYSE Rule 312.03 is obtained for the issuance of
all of the Conversion Shares, the aggregate number of shares of Company Common
Stock that may be issued upon conversion of the New Convertible Notes shall not
exceed a number equal to 19.99% of the outstanding shares of Company Common
Stock as of the date of commencement of the Registered Convertible Note Exchange
Offer.

The Company agrees to use all commercially reasonable efforts to obtain
Stockholder Approval by June 30, 2016. To the extent the Stockholder Approval is
required under NYSE Rule 312.03 and has not been obtained on or prior to June
30, 2016, Additional Interest (as defined below) shall be paid on the New
Convertible Notes until Stockholder Approval has been obtained. “Additional
Interest” means, initially, 2.00% per annum, increasing to 4.00% per annum on
October 1, 2016. Prior to Stockholder Approval and upon either (i) a Fundamental
Change or (ii) the Company’s exercise of its optional redemption rights, the
Company’s right to settle in Company Common Stock (including upon a conversion
in connection therewith) shall be capped at 19.99% of the then outstanding
shares of Company Common Stock, with the remainder payable in cash.
The conversion right will also be limited so that, while the shares of Company
Common Stock are registered under the Exchange Act, no holder (or group of
affiliated holders) may convert its New Convertible Notes into a number of
shares of Company Common Stock that exceeds the number that would cause such
holder (or group of affiliated holders) to beneficially own more than 9.99% of
the outstanding shares of Company Common Stock, except in connection with an
issuance of Company Common Stock pursuant to, or upon a conversion in connection
with, (i) the Company’s optional redemption rights or (ii) a Fundamental Change.









EX-23-